Swing, J.
We think the judgment of the court of common pleas should be reversed for the reason that it is not sustained by the evidence.
The evidence clearly shows that the plaintiff in error purchased the note sued on, before due in the regular course of business, for a valuable consideration and without notice, and the defense set up by the defendant was not available.
The notes first given by the defendant were not negotiable, but these notes were not purchased by the bank. The defendant saw fit to execute other notes which were negotiable, and these the bank purchased* and judgment was asked on one of these. Why the notes were changed* whether the first did not state the real transaction or not, it is unnecessary to inquire into, for the granite company saw fit to change the notes, and gives negotiable for non-negotiable notes, and even if the bank had knowledge of the change, it had the right to assume that the notes purchased represented the real transaction.